Citation Nr: 0808427	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating, higher than 
40 percent, for degenerative arthritis and disc disease of 
the cervical spine with stenosis.

2.  Entitlement to an effective date earlier than May 31, 
1995, for the award of service connection and compensation 
for degenerative arthritis and disc disease of the cervical 
spine with stenosis.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a late April 2003 RO action that implemented 
an April 2003 Board decision that granted service connection 
for degenerative arthritis and disc disease of the cervical 
spine with stenosis, effective June 5, 1995.  The veteran 
timely appealed for both a higher initial disability (the RO 
assigned a 10 percent evaluation) rating and an earlier 
effective date.

In March 2007, the RO increased the disability evaluation to 
40 percent for degenerative arthritis and disc disease of the 
cervical spine with stenosis, effective May 31, 1995; and 
assigned a 100 percent evaluation for this condition based on 
surgery and convalescence, effective October 29, 1997, and 
then resumed the evaluation of 40 percent, effective 
February 1, 1998.

Because higher evaluations are available for degenerative 
arthritis and disc disease of the cervical spine with 
stenosis, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period from May 31, 1995, to October 28, 1997; 
and for the period from February 1, 1998, the veteran's 
cervical spine disability has been manifested primarily by 
objective evidence of disc disease, intermittent radiating 
pain, limited and painful motion, and degenerative changes; 
pronounced symptoms of intervertebral disk disease compatible 
with sciatic neuropathy or findings appropriate to the site 
of the diseased disc are not shown. 

2.  For the period from May 31, 1995, to October 28, 1997; 
and for the period from February 1, 1998, the veteran has 
forward flexion of the cervical spine beyond 20 degrees with 
pain, no other functional impairment, and no more than mild 
incomplete paralysis of the median nerve; incapacitating 
episodes have not been shown.

3.  In January 1989 and in December 1994, the RO denied the 
veteran's claims for increased disability benefits for his 
service-connected herniated nucleus pulposus syndrome, S-1, 
left; the veteran did not submit a notice of disagreement 
within one year of the notice of either decision. 

4.  On May 31, 1995, VA received the veteran's claim for 
service connection for a cervical spine disability.

5.  There was no pending claim prior to May 31, 1995, 
pursuant to which service connection for degenerative 
arthritis and disc disease of the cervical spine with 
stenosis, could have been awarded.

6.  The RO assigned compensation for degenerative arthritis 
and disc disease of the cervical spine with stenosis, 
effective from the date of service connection.


CONCLUSIONS OF LAW

1.  For the period from May 31, 1995, to October 28, 1997; 
and for the period from February 1, 1998, the criteria for a 
disability rating in excess of 40 percent for a cervical 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for an effective date earlier than May 31, 
1995, for the award of service connection and compensation 
for degenerative arthritis and disc disease of the cervical 
spine with stenosis, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through August 2003, June 2006, and March 2007 letters, the 
RO notified the veteran of elements of service connection, 
the evidence needed to establish each element, evidence of 
increased disability, and evidence needed to establish an 
earlier effective date.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2007 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has appealed for a higher initial 
disability rating assigned for service-connected degenerative 
arthritis and disc disease of the cervical spine with 
stenosis.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008) are not 
applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot as a higher initial disability 
rating and an earlier effective date for degenerative 
arthritis and disc disease of the cervical spine with 
stenosis are not warranted.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II.  Higher Initial Disability Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran's cervical spine disability has been rated 
initially as 40 percent disabling under 38 C.F.R. § 4.71a, 
former Diagnostic Code 5293, pertaining to intervertebral 
disk disease.

The Board notes that the RO increased the evaluation to 100 
percent, effective October 29, 1997, under the provisions of 
38 C.F.R. § 4.30 based on surgery and convalescence for this 
condition, and then resumed the evaluation of 40 percent, 
effective February 1, 1998.

Under former Diagnostic Code 5293 (renumbered 5243), a 
40 percent rating is assigned for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

In March 1995, a computed tomography scan of the veteran's 
cervical spine revealed severe degenerative joint and disc 
changes involving C5-C6 and C6-C7, and marginal osteophytes 
with prominent bone spurs seeming to impinge upon the cord at 
these levels.  Further MRI scanning revealed a midline disc 
bulge resulting in mild central spinal stenosis at C3-C4.

In June 1996, nerve conduction studies revealed a mild 
sensorimotor peripheral neuropathy, as well as a chronic, 
inactive left C7 radiculopathy.

During a January 1997 VA examination, the veteran attributed 
his neck and back problems to his wartime experience.  He 
described an episode of transient numbness and weakness of 
the left shoulder and arm with hyperextension in 1995.  
Examination of the neck revealed no gross abnormality, and no 
muscle spasm or pain was exhibited through the ranges of 
motion.  Nerve conduction studies showed no evidence of 
cervical myelopathy.

X-rays taken of the cervical spine in February 1997 revealed 
narrowing of the disc spaces from C4-C5 through C6-C7, with 
prominence posterior, anterior, and lateral spurs at C5-C5 
and C6-C7, so that the C5-C6 and C6-C7 neural foramina show 
bony encroachment.  Possible nerve root irritation was noted.  
An MRI scan later that same month revealed extensive 
spondylotic changes with acquired spinal stenosis at multiple 
levels as well as areas suggestive of myelomalacia of the 
cord.

In June 1997, the veteran underwent a cervical epidural 
steroid injection.

Records reflect that the veteran underwent neurosurgery, to 
include a posterior cervical laminoplasty from C3 to C7, in 
October 1997.  The veteran subsequently wore a cervical 
collar, and he began physical therapy in January 1998.

The report of a December 1999 VA examination reflects that 
the veteran had discomfort while performing the ranges of 
motion of the cervical spine.  The examiner noted a 
satisfactory range of motion of his upper extremities, and 
that motor and sensory function in the upper extremities too 
was satisfactory.

Records show that the veteran worked only a limited time as a 
car salesman in April 2000 because of his back, neck, and hip 
pain.

Examination of the veteran's cervical spine in June 2001 
revealed decreased ranges of motion in all planes.  The 
veteran's chronic neck pain persisted.

Records reflect neuropathy from the cervical stenosis in 
September 2002.

In March 2003, the veteran's treating physician noted that 
the veteran's prior surgery had been only partially 
successful, and that the veteran still experienced severe 
neck pain, frequent headaches, and upper extremity 
paresthesia.

X-rays taken of the veteran's cervical spine in August 2003 
revealed moderately advanced degenerative change.   

Nerve conduction studies in July 2004 revealed peripheral 
neuropathy with multifocal neuropathy.

During a March 2005 VA examination, the veteran reported that 
his neck pain had progressively worsened over the years.  He 
reported severe stiffness and weakness of the cervical spine, 
as well as severe muscle spasm and radiating pain to the 
right shoulder.  The examiner noted pain throughout the 
ranges of motion, with additional limitation of motion due to 
pain and fatigue after repetitive use.  An MRI scan of the 
cervical spine taken later that same month revealed moderate 
to marked degenerative changes with spinal stenosis at 
multiple levels.

A July 2005 VA examiner noted that the "recurrent locking" 
of the veteran's left first, second, and third fingers 
corresponded to the MRI finding of myelomalacia at the C6-C7 
level.  

An MRI scan in March 2006 revealed multilevel degenerative 
disc disease, which had been essentially stable since August 
2000, and mild spinal stenosis at C3-C4 and C4-C5.

The most recent VA examination in January 2007 revealed a 
normal sensory examination of the upper extremities, and no 
ankylosis of the cervical spine.  Range of motion of the 
cervical spine was to 30 degrees on flexion, to 30 degrees on 
extension, to 30 degrees on lateral bending to each side, and 
to 40 degrees on rotation to the right and left.  Pain was 
noted at 10 degrees on flexion, at 20 degrees on extension, 
and at 10 degrees on lateral bending and rotation.

In this case, the evidence shows persistent symptoms of 
intervertebral disk syndrome, characteristic pain, and 
demonstrable muscle spasm.  While the veteran reported some 
radiating pain in the months preceding his neurosurgery in 
October 1997, more recent examiners have found no abnormality 
neurologically in the veteran's upper extremities.  
Exacerbations just prior to surgery do not justify a higher 
rating.  See 38 C.F.R. § 4.1.  Since pronounced symptoms of 
intervertebral disk disease compatible with sciatic 
neuropathy or findings appropriate to the site of the 
diseased disc have not been shown at any time, the evidence 
warrants no more than the current 40 percent disability 
rating under former Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 
4.21 (2007).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.

While, alternatively, the veteran's disability may be 
evaluated under former Diagnostic Code 5290, pertaining to 
limitation of motion of the cervical spine, the maximum 
rating under that diagnostic code is 30 percent.  38 C.F.R. 
§ 4.72, Diagnostic Code 5290.  Likewise, the maximum rating 
under former Diagnostic Code 5287 (renumbered 5235 to 5243) 
for ankylosis of the cervical spine is 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  Nor does the evidence reflect 
a fractured vertebra (or residuals thereof) to warrant a 
disability rating in excess of 40 percent under former 
Diagnostic Code 5285 (renumbered 5235 to 5243).

The question now becomes whether the veteran is entitled to a 
rating in excess of 40 percent under the revised rating 
criteria.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

In this case, the RO or AMC has considered the veteran's 
claim for a higher, initial disability rating under both the 
former and revised schedular criteria (see March 2007 SSOC); 
as such, there is no due process bar to the Board doing 
likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a maximum 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the Board finds that a disability rating in 
excess of 40 percent is not warranted under any applicable 
criteria pertaining to the cervical spine.  There is 
objective evidence of limited and painful motion of the 
cervical spine.  The evidence does reflect daily persistent 
pain.  However, the veteran can still forward flex, extend, 
laterally bend, and rotate the cervical spine to limited 
degrees.  Hence, favorable or unfavorable ankylosis of the 
cervical spine is not shown.  38 C.F.R. § 4.7, 4.21.  For the 
orthopedic component, no more than a 20 percent disability 
rating would be warranted for forward flexion of the cervical 
spine greater than 15 degrees, but not more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2007).

Disability of the median nerve is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2007), which provides a 70 
percent evaluation for complete paralysis, the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  A 50 percent 
rating is provided for severe incomplete paralysis.  A 30 
percent rating is provided for moderate incomplete paralysis.  
A 10 percent rating is provided for mild incomplete 
paralysis.

The rating schedule provides the following guidance in 
determining the severity of nerve paralysis:

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis. See nerve involved for 
diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  
38 C.F.R. § 4.124 (2007).

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.
38 C.F.R. § 4.123 (2007).

Under the alternate rating criteria, the veteran would not be 
entitled to a disability rating in excess of 10 percent for 
neurologic impairment under Diagnostic Code 8515.  38 C.F.R. 
§ 4.124a.  The evidence reflects recurrent locking of a few 
fingers of the veteran's left hand attributed to myelomalacia 
at C6-C7 level.  The overall evidence reflects no more than, 
at most, mild neurological symptoms associated with the 
veteran's cervical spine disability.  Given no more than a 
10 percent disability rating for neurological manifestations 
and a 20 percent disability rating for the orthopedic 
component, the combined rating, in any event, would not 
exceed the 40 percent assigned under the former criteria.  
See 38 C.F.R. § 4.25.

A disability rating in excess of 40 percent is not assignable 
on the basis of intervertebral disc disease under the revised 
criteria.  The evidence does not demonstrate, nor has the 
veteran reported, any incapacitating episodes having a total 
duration of at least 6 weeks during any 12-month period.  

Thus, the weight of the evidence is against the grant of any 
higher disability rating under any version of the rating 
criteria.


III.  Earlier Effective Date

The veteran contends, in essence, that he is entitled to an 
effective date earlier than May 31, 1995, for the award of 
service connection and compensation for degenerative 
arthritis and disc disease of the cervical spine with 
stenosis.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

The Board notes that service connection also has been 
established for herniated nucleus pulposus syndrome, S-1, 
left-effective July 11, 1972.

Correspondence received from the veteran in December 1988 
indicates that he wished to reopen his claim for his service-
connected spinal condition, alleging that his condition had 
become much worse and reduced his ability to work as a car 
salesman.

In January 1989, the RO denied the veteran's claim for 
increased disability benefits.  

In November 1994, the veteran submitted additional medical 
evidence.  In December 1994, the RO again denied the 
veteran's claim for increased disability benefits.

The veteran was notified of both the January 1989 and the 
December 1994 decisions, and he did not file an appeal.  
Hence, the RO's decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.
 
Records show that the veteran first claimed service 
connection for a cervical spine disability, as secondary to 
his service-connected herniated nucleus pulposus syndrome, S-
1, left, on May 31, 1995.

A decision of the Board in April 2003 granted service 
connection for the veteran's cervical spine pathology.  The 
RO initially assigned an effective date of June 5, 1995.

In March 2007, the RO assigned an effective date of May 31, 
1995, for the award of service connection for degenerative 
arthritis and disc disease of the cervical spine with 
stenosis.

The Board notes that, following the RO's December 1994 denial 
of increased disability benefits, and prior to May 31, 1995-
the date of receipt of the veteran's claim-the veteran had 
not submitted any communication indicating an intent to apply 
for service connection for a cervical spine disability, which 
would constitute a pending claim.  38 C.F.R. § 3.155.   His 
earlier claims for increased disability benefits for the 
service-connected herniated nucleus pulposus syndrome, S-1, 
left, had been finally resolved, and the veteran had not 
appealed the determinations.  Further, the veteran had not 
raised a claim of clear and unmistakable error that would 
vitiate the finality of the December 1994 decision (see 
38 C.F.R. § 3.105(a)).  Hence, there was no pending claim 
prior to May 31, 1995, pursuant to which benefits could be 
granted.

Since the claim for service connection for a cervical spine 
disability was received in 1995, more than one year following 
separation from service, as a matter of law, the effective 
date can be no earlier than the date of receipt of the claim.  
38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim for service connection-that 
is, May 31, 1995.  The same result is reached under the 
criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

The effective date of the award of compensation for 
degenerative arthritis and disc disease of the cervical spine 
with stenosis, cannot precede the effective date of the grant 
of service connection.

In this case, the Board notes that the RO has assigned 
compensation for degenerative arthritis and disc disease of 
the cervical spine with stenosis, from the date of the grant 
of service connection.  That date is the date of receipt of 
the claim on May 31, 1995.

Because the weight of the evidence is against the grant of an 
effective date earlier than May 31, 1995, reasonable doubt 
does not arise and the claim for an effective date earlier 
than May 31, 1995, for the award of service connection and 
compensation for degenerative arthritis and disc disease of 
the cervical spine with stenosis, is denied.


ORDER

An initial disability rating in excess of 40 percent for 
degenerative arthritis and disc disease of the cervical spine 
with stenosis is denied.

An effective date earlier than May 31, 1995, for the award of 
service connection and compensation for degenerative 
arthritis and disc disease of the cervical spine with 
stenosis, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


